Exhibit 10.1

 



THE BOARD OF DIRECTORS

 

OF

 

CANNABICS PHARMACEUTICALS INC.

 

 

The following is a true copy of the resolution duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held on this 16th day of April, 2020;

 

The Board of Directors which was present for this meeting & took active part
therein was:

 

Eyal Barad

Gabriel Yariv

 

Dr. Gil Feiler (as permanent observer on the Board)

 

WHEREAS,

 

In order to more actively assist the company in advancing its goals, Director
and Board Member Itamar Borochov has agreed to assume additional
responsibilities in the company;

 

NOW THEREFORE BE IT RESOLVED that the majority of Directors having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS §78.315, have unanimously decided and RESOLVED
that:

 

Itamar Borochov has been Nominated and has Accepted the position as Chairman of
the Board of Directors;

 

Said Motion is hereby passed and the corporate books, records and the Secretary
shall file this Resolution in the corporate records

 

 

DATED: 16th April, 2020

[image_003.jpg]

_____________________________

David E. Price, Secretary, Corp Counsel

 

 

